Opinion issued September 4, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00436-CV
                            ———————————
       IN RE BOB BENNETT A/K/A ROBERT S. BENNETT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Bob Bennett a/k/a Robert S. Bennett, has filed a petition for writ of

mandamus, requesting that we order the Respondent, identified as the Honorable

John Wooldridge, “to provide adequate notice for a new recusal hearing, and to

vacate the all [sic] orders entered since the recusal hearing.”1 In response, the real



1
      The underlying case is Kelly Coghlan and Coghlan & Associates v. Bob Bennett
      a/k/a Robert S. Bennett, cause number 759593, pending in the County Civil Court
      at Law No. 2 of Harris County, Texas, the Honorable John Wooldridge presiding.
parties in interest request that we grant sanctions against relator pursuant to Texas

Rule of Appellate Procedure 52.11.

      We deny the petition for writ of mandamus. We further deny the real

parties in interest’s request for sanctions against relator.

                                    PER CURIAM
Panel consists of Justices Jennings, Keyes, and Huddle.




                                            2